Citation Nr: 1604035	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  13-21 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran completed an honorable career in the U.S. Air Force, serving on active duty from September 1946 to January 1950, from September 1950 to September 1954, and from December 1954 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran served as a flight engineer aboard C-124 aircraft on numerous missions to Vietnam to transport equipment during the Vietnam Era, which included on-land duties such as refueling and maintenance. 

2. The Veteran has been diagnosed with ischemic heart disease, including coronary artery disease, during the pendency of this claim. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for ischemic heart disease are satisfied.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.313, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims entitlement to service connection for ischemic heart disease based on herbicide exposure from service in Vietnam.  For the following reasons, the Board finds that service connection is established. 

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA has established a presumption of service connection for certain diseases found to be associated with herbicide exposure, including ischemic heart disease (IHD).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  For the purposes of this presumption, IHD is defined as including, but not limited to, myocardial infarctions, atherosclerotic cardiovascular disease including coronary artery disease (CAD) and coronary bypass surgery, and stable, unstable, and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  Absent affirmative evidence to the contrary, diseases on the presumptive list such as IHD will be service connected even if there is no evidence of the disease during service, provided that herbicide exposure is established.  Id.; 38 C.F.R. § 3.307(d).  

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (the Vietnam Era), specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).  

A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to an herbicide agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In order to establish service in the Republic of Vietnam for the purpose of the presumption of herbicide exposure under § 3.307(a)(6), a service member generally must have set foot on the landmass of Vietnam, or served on a smaller "brown water" vessel navigating its inland waterways.  Haas v. Peake, 525 F.3d 1168, 1193, 1197 (2008) (upholding VA's interpretation of the applicable regulations as requiring that a veteran must actually have been present on the landmass ("foot-on-land") or inland waters of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure); VAOPGCPREC 27-97 (July 1997); VAOPGCPREC 7-93 (August 1993).  Service in offshore waters, in high-altitude airspace above Vietnam, and service in other locations does not constitute service in Vietnam, unless the conditions of such service involved duty or visitation on the landmass or inland waterways of Vietnam.  Id.; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2015). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Diagnoses of CAD are shown by the medical evidence, including private treatment records dated in September 2008 and December 2008, a June 2010 VA Agent Orange examination report, and a December 2010 VA Disability Benefits Questionnaire form filled out by a private treating physician.  Accordingly, IHD is established. 

The credible evidence also establishes in-country service.  Preliminarily, the Veteran's service department records do not document service on land in Vietnam or include medals or citations sufficient to establish such service.  The National Personnel Records Center (NPRC) stated via the Personnel Information Exchange System (PIES) that there was insufficient information in the Veteran's service personnel records to determine whether he had in-country service.  

Nevertheless, the Board finds it credible that the Veteran was on land in Vietnam based on his statements, the statements of witnesses who served with the Veteran ("buddy statements") and the circumstances of his service as a flight engineer on C-124 aircraft.  See 38 C.F.R. § 3.313; see also 38 U.S.C.A. § 1154(a) (West 2014) (providing, in relevant part, that where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence); 38 C.F.R. § 3.303(a). 

Specifically, in a May 2015 statement, the Veteran wrote that he flew as a flight engineer aboard C-124 aircraft into Vietnam carrying military cargo approximately 12 to 15 times during the years from 1963 to 1967.  He stated that these missions involved being on the ground for two to three hours.  An April 2009 buddy statement submitted by A.G. reflects that he flew into Vietnam on many occasions and witnessed the Veteran on the ground there engaged in refueling and maintenance of aircraft between 1963 and 1967.  An April 2009 statement by J.C. states that this witness was a flight engineer with the Veteran on C-124 aircraft, and that the Veteran flew numerous missions into Vietnam which involved ground duties.  A November 2010 statement by H.E. states that this witness was assigned to the same unit as the Veteran and that he could confirm that the Veteran flew into Vietnam many times.  The Board finds these statements all credible and probative evidence of in-country service. 

The service personnel records (SPRs) are consistent with and further support the statements made by the Veteran and witnesses on his behalf.  They reflect that the Veteran operated C-124aircraft on "world wide troop carrier missions flying over water, mountainous terrain, and artic regions averaging 9 flights and 50 hours per month [emphasis added]," as noted in a December 1963 entry, which coincides with the Vietnam Era.  The SPRs also show that the Veteran performed at least seven combat or combat support missions in the role of flight engineer in 1965 and 1966, during the Vietnam Era.  They further include flight records showing numerous flights between 1962 and 1967, during the Vietnam Era.  According to the SPR's, the Veteran was a crewmember of C-124 aircraft for most or all of his career.  As noted by the Veteran in a February 2011 letter to his senator, the flight records do not specify the destinations or places of departure after 1960.  Thus, the fact that flights into Vietnam are not recorded does not weigh against a finding that the Veteran flew such missions.  The fact that he flew "world wide" missions on C-124 aircraft during the Vietnam Era, the nature of which are not recorded, and also flew missions in support of combat operations during this time, is consistent with the Veteran's and witness statements. 

Further, the Veteran submitted a Wikipedia entry on C-124 aircraft which reflects that C-124 planes were "used extensively during the Vietnam War transporting material from the U.S. to Vietnam."  The article also notes that for a period of time, the C-124 and C-133 were "the only aircraft available that could transport very large loads."  This article constitutes probative evidence supporting the statements made on the Veteran's behalf.  It indicates that a crew member of the C-124 aircraft during the Vietnam Era, including and perhaps especially someone stationed in the U.S., would have a chance, perhaps a good chance, of flying into Vietnam to transport equipment, since these aircraft were used "extensively" for such flights and almost no other aircraft at the time could transport large loads for this purpose. 

Finally, an August 2004 VA audiological examination report reflects that the Veteran related a history of flying into and out of Vietnam during a five-year period as a materials transporter.  This statement is especially credible as he was not trying to establish in-country service for benefits purposes at this time (he was not alleging combat noise exposure), and thus had no apparent reason to misrepresent this history.  Moreover, it is closely consistent with his later statements regarding flights into Vietnam and with the article discussed in the preceding paragraph.  

The Board also finds it highly plausible that duties of a flight engineer on a flight into Vietnam for the purpose of transporting materials would include going outside and stepping foot on land to refuel the aircraft, perform other maintenance duties, and perhaps help unload the materials.  Indeed, the contrary seems implausible.  Such duties are sufficient to establish service on the landmass of Vietnam for the purpose of the presumption of herbicide exposure.  See 38 C.F.R. § 3.307(a)(6)(iii).

Accordingly, because the credible evidence supports the Veteran's in-country service in Vietnam during the Vietnam Era, he is presumed to have been exposed to an herbicide agent.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  As there is no affirmative evidence to the contrary, service connection for IHD is warranted on a presumptive basis due to such exposure.  See 38 C.F.R. §§ 3.307(d), 3.309(e). 

In sum, service connection for IHD is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.
 

ORDER

Entitlement to service connection for ischemic heart disease is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


